Citation Nr: 1645238	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1984 to August 1984 and had additional service in the U.S. Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Chicago, Illinois RO.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In August 2015, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his claim.  

The appellant contends that his bilateral pes planus was aggravated in service, and he argues that his plantar fasciitis developed as a result of his duties in service.  His theory of entitlement is based on the cumulative effect of being on his feet for several years of Reserve service.  Inasmuch as only active duty Reserve service (to include ACDUTRA and inactive duty training (INACDUTRA)) is qualifying service to establish line of duty and entitlement to compensation, development in a claim of service connection based on such duty must include:  Identification of the period/periods when the claimed disability is alleged to have been incurred or aggravated; verification of whether the claimed period was a recognized period of active duty service; and development of evidence to establish whether the claimed disability is indeed related to disease, injury, or event shown during a verified period of active duty service (often requiring a medical opinion).

In the previous [August 2015] remand, the Board noted that development at that time had included securing service treatment records (STRs) pertaining to the appellant's Reserve service and a report indicating the total service points accrued.  However, development to ascertain the alleged period(s) of service when the aggravation of pes planus occurred and/or when plantar fasciitis was incurred, to verify whether the appellant was indeed in the line of duty at such times, and to determine whether or not any of his claimed disability may be attributed to the alleged periods, was lacking.  (There was a medical opinion in the record indicating that the current foot disability is related to military service in 1999 and 2000, but there was nothing in the record showing the appellant was serving in the line of duty at that time.)  The Board also noted that pertinent postservice treatment records were outstanding, including records associated with the appellant's postservice employment with the U.S. Postal Service and his worker's compensation claim.

The AOJ was instructed to arrange for verification of each alleged period during which the appellant claims that his foot disabilities were incurred or aggravated, i.e., whether or not the appellant was serving in the line of duty at the times, on active duty, ACDUTRA, or INACDUTRA, as well as his duties during such periods.  The AOJ was instructed to make formal findings in a memorandum for the record as to whether or not each alleged period was indeed a period of active duty (to include ACDUTRA/INACDUTRA), and whether his duties during the verified periods resulted in injury or involved repetitive action trauma or prolonged standing.

A November 2015 AOJ letter asked the appellant to identify all periods of service for when he claims the foot disabilities he seeks to have service connected were incurred or aggravated (i.e., whether he was serving in line of duty at the times, on active duty, ACDUTRA, or INACDUTRA).  He did not respond.  In January 2016, he was contacted by telephone to determine what unit he served with in 1999 and 2000; he stated that he was in the 378th Chemical Co at Urbana, IL.  The AOJ then requested the appellant's DFAS pay records for his service with the 378th chemical company from January 1999 through December 2000.  A January 2016 response from DFAS does not identify any service periods for the appellant.  There was no further effort to verify the appellant's claimed service in 1999 and 2000, including whether or not he was serving in the line of duty on active duty, ACDUTRA or INACDUTRA, and if so, his duties during such period.  A February 2016 deferred rating decision instructed that a memorandum with formal findings be written regarding whether the claimed period of service was indeed a period of active duty in line of duty (to include periods of ACDUTRA/INACDUTRA) or whether his duties during the claimed period resulted in injury or involved repetitive action trauma or prolonged standing.  However, a review of the record does not reveal any such memorandum.  This remand instruction was therefore not fulfilled.

The November 2015 AOJ letter also asked the appellant to provide the identifying information and authorizations needed for VA to secure all records associated with his worker's compensation claim filed while he was employed by the U.S.P.S. as a letter carrier, to specifically include copies of all determinations made and of the medical records considered in conjunction with the determinations.  He responded with an authorization and consent form regarding his treatment at Carle Hospital, but he did not provide the requested identifying information or authorizations regarding his worker's compensation claim or employment with the postal service.  No subsequent letter fulfilling the remand instruction was sent. 

The record clearly shows that pertinent records are outstanding.  The appellant's claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the matter must be remanded anyway, for compliance with the previous order for development of the evidentiary record, the appellant should again be asked to assist with obtaining the outstanding employment and worker's compensation records.  

Finally, the appellant was to be afforded a new VA examination to determine the nature and likely etiology of his claimed bilateral foot disability.  The AOJ was to advise the examiner of those periods of service when the appellant served in line of duty, and of what his duties during such periods involved (whether foot injury or prolonged standing or walking).  The appellant was afforded an April 2016 VA examination; however, the examiner was not advised of the periods of service when the appellant served in line of duty or what his duties involved during those periods (whether there was foot injury, prolonged standing or walking associated with those periods).  Additionally, after a May 2016 supplemental statement of the case (SSOC) was issued, the appellant submitted a May 2016 private podiatrist's opinion in support of his claim.  Following the necessary development of the record, an addendum opinion should be obtained. 

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the actions previously sought by the Board are necessary for a proper adjudication of the appellant's claim.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the appellant to provide the identifying information and authorizations needed for VA to secure all records associated with his worker's compensation claim filed while he was employed by the U.S.P.S. as a letter carrier, to specifically include copies of all determinations made and of the medical records considered in conjunction with the determinations.  If he does so, the AOJ should secure for the record copies of the complete relevant records not already associated with the record.  If such records are unavailable, the reason for their unavailability must be noted in the record.  If records are available, but not received pursuant to the AOJ's request, the appellant must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the appellant is incomplete, he should be so advised, and afforded the opportunity to complete the submission.  If he does not respond, the claim must be processed as abandoned under 38 C.F.R. § 3.158.

2.  The AOJ should arrange for verification of each alleged period of service during which the appellant claims the foot disabilities he seeks to have service connected were incurred or aggravated, i.e., whether or not he was serving in the line of duty at the times on active duty, ACDUTRA, or INACDUTRA, and if so, his duties during such periods should be ascertained.  The AOJ should make formal findings in a memorandum for the record as to whether or not each alleged period was indeed a period of active duty in line of duty (to include periods of ACDUTRA/INACDUTRA), and whether his duties during the verified periods resulted in injury or involved repetitive action trauma or prolonged standing.

3.  After the above development is completed, the record should be forwarded to the April 2016 VA examiner for an addendum opinion regarding the nature and likely etiology of the appellant's claimed bilateral foot disability.  The entire record must be reviewed, including the May 2016 private podiatrist's opinion.  The AOJ must advise the examiner of those periods of service when the appellant served in line of duty (on active duty), and of the nature of his duties during such periods (whether involving foot injury or prolonged standing or walking).  The examiner must provide opinions that respond to the following:

a) For each diagnosed foot disability, please opine as to whether it was at least as likely as not (a 50 percent or better probability) caused or aggravated by the appellant's ACDUTRA or INACDUTRA service, to specifically include as the cumulative result of prolonged standing, walking, or otherwise being on his feet during acknowledged periods of ACDUTRA or INACDUTRA.  

b) If it is determined that a diagnosed foot disability was not caused, but was aggravated during a period of ACDUTRA or INACDUTRA, the examiner should specify, to the extent possible, the degree of foot disability that resulted from such aggravation (i.e., identify the baseline level of severity of the foot disability before the aggravation occurred, and the level of severity of the foot disability after the aggravation).  The examiner should note the appellant's work history as letter carrier and identify, if possible (if not explain why not), the extent of foot disability attributable to his ACDUTRA/INACDUTRA service vs. any due to civilian occupations.

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed, as specifically instructed, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

